Citation Nr: 0920852	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-20 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the Veteran is entitled to a "kicker" (or increase) 
of Montgomery GI Bill basic educational assistance benefits 
pursuant to 38 C.F.R. § 21.7136(g) for service in the 
Selected Reserve.



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to September 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma.  The issue before the Board today was 
remanded in July 2008 for further evidentiary and procedural 
development.  As discussed below, the Board finds that there 
was substantial compliance with its remand; thus, the Board 
may proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The DOD has no information in its database which indicates 
that the Veteran is eligible for a Chapter 1606 "kicker" 
benefit.


CONCLUSION OF LAW

The criteria for entitlement to a "kicker" (or increase) of 
Montgomery GI Bill basic educational assistance benefits 
pursuant to 38 C.F.R. § 21.7136(g) for service in the 
Selected Reserve have not been met.  10 U.S.C.A. 
§ 16131(i)(2) (West 2002); 38 C.F.R. 
§§ 21.7136(g), 21.7540(a) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that the record 
on appeal does not reflect that the appellant was notified of 
the Veterans Claims Assistance Act of 2000 (VCAA) as required 
by 38 U.S.C.A. § 5103(a).  However, upon further review, it 
is not clear that such notice is required in this case since 
the benefits sought are found in Chapter 30 of Title 38 and 
Chapter 1606 of Title 10, United States Code.  See Simms v. 
Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the 
VCAA applied only to the award of benefits under Chapter 51, 
Title 38, United States Code); Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) ('the notice and duty to assist 
provisions of the [VCAA] . . . are relevant to a different 
Chapter of Title 38 and do not apply to this appeal').  
Furthermore, the Board notes that it is the law, not the 
evidence, that is dispositive in this case.  The Board is 
therefore satisfied that the appellant will not be prejudiced 
as a result of it proceeding to the merits of the claim.  

By way of history, in April 2005, the Veteran submitted a 
copy of DA Form 5435-1-R ("Statement of Understanding the 
Selected Reserve Montgomery GI Bill Kicker Program") that 
was signed and dated in March 2005.  In May 2005, the RO 
denied the Veteran's claim for Chapter 1606 "kicker" 
benefits on the basis that the Department of Defense (DOD) 
had not verified that the Veteran was eligible for such 
benefits.  The Veteran appealed, asserting that he was 
eligible for the "kicker" benefit for the period from April 
2004, the date he joined the Arizona National Guard, through 
May 2005, the date he completed school.  See Notice of 
Disagreement received October 27, 2005; see also NGB Form 
594-1 ("Simultaneous Membership Program Agreement - Army 
National Guard").  

A review of the Veteran's education file reflects that he was 
in receipt of Chapter 30 educational assistance benefits for 
the period from April 2004 through May 2005.  Pursuant to 
section 21.7136(g) of Title 38 of the Code of Federal 
Regulations, veterans are entitled to an increased benefit 
("kicker") in Chapter 30 basic educational assistance rates 
for service in the Selected Reserve.  10 U.S.C.A. 
§ 16131(i)(2) (West 2002); 38 C.F.R. § 21.7136(g) (2008).  In 
order to warrant entitlement to the "kicker" benefit, the 
veteran must (1) establish eligibility for Chapter 30 
educational assistance benefits under §§ 21.7042(a), 21.7045, 
or 21.7080; and (2) meet the criteria of § 21.7540(a)(1) with 
respect to service in the Selected Reserve.  38 C.F.R. 
§ 21.7136(g).  Additionally, the Secretary of the military 
department will set an amount of the "kicker" not to exceed 
$350 per month for individuals pursuing full-time training.  
Id.  

In the present case, the evidence demonstrates that the 
Veteran is entitled to Chapter 30 benefits pursuant to 
38 C.F.R. § 21.7042(a).  Moreover, an August 2008 response 
from the DOD indicates that the Veteran was eligible for 
Chapter 1606 benefits for the period from April 8, 2004, to 
October 27, 2005.  Chapter 1606 benefits were terminated in 
October 2005 following a discharge from service for 
unsatisfactory participation.  Regarding whether the Veteran 
was eligible for a "kicker" benefit, the August 2008 DOD 
response reflects that the Veteran was not coded as eligible 
for a "kicker" benefit in its online database; there was no 
"kicker" contract on file.  The DOD response indicates that 
if the Veteran feels this determination is in error, then he 
should contact his State GI Bill Manager. 

The Board is sympathetic to the Veteran's claim that he is 
entitled to Chapter 1606 "kicker" benefits for the period 
from April 2004 to May 2005.  However, in determining this 
appeal, it must rely on the DOD for information regarding 
eligibility.  38 C.F.R. § 21.7540(a) (2008).  In the present 
case, the DOD could find no information which supports the 
Veteran's contention that he was eligible for Chapter 1606 
"kicker" benefits for the period from April 2004 to May 
2005.  In light of such response, the Veteran's claim must be 
denied.


ORDER

Entitlement to a "kicker" (or increase) of Montgomery GI 
Bill basic educational assistance benefits pursuant to 
38 C.F.R. § 21.7136(g) for service in the Selected Reserve is 
denied.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


